Citation Nr: 1105982	
Decision Date: 02/14/11    Archive Date: 02/28/11

DOCKET NO.  09-11 055	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Albuquerque, 
New Mexico


THE ISSUE

Entitlement to a metal detector under Title 38, United States 
Code, Chapter 31.


REPRESENTATION

Appellant represented by:	


ATTORNEY FOR THE BOARD

H.J. Baucom


INTRODUCTION

The Veteran had active service from January 1966 to January 1969. 

This matter comes to the Board of Veterans' Appeals (Board) on 
appeal from a January 2009 administrative rating decision of the 
RO's Vocational Rehabilitation and Employment (VR&E) Division in 
Albuquerque, New Mexico. 


FINDINGS OF FACT

1. Achievement of a vocational goal is not currently reasonably 
feasible for the Veteran.

2. A metal detector is not vital to improve the Veteran's 
independence in daily living.


CONCLUSION OF LAW

The criteria for entitlement to a metal detector for vocational 
rehabilitation purposes pursuant to the provisions of Title 38, 
United States Code, Chapter 31, independent living program have 
not been met.  38 U.S.C.A. §§ 3104, 3109, 3120 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 21.76, 21.160, 21.162 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Notice and Assistance

The Veterans Claims Assistance Act (VCAA) describes VA's duty to 
notify and assist claimants in substantiating a claim for VA 
benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2010).   VCAA is not applicable to cases where the 
statute at issue is not found in Title 38, United States Code, 
Chapter 51 (i.e. the laws changed by the VCAA).  Barger v. 
Principi, 16 Vet. App. 132 (2002).  As the statute at issue in 
this matter is not found in Chapter 51, but rather in Chapter 31, 
the VCAA is inapplicable.
Analysis

VA may conduct programs of independent living services for 
severely handicapped persons.  See 38 U.S.C.A. § 3120(a).  VA may 
also provide a program of independent living services and 
assistance under this section only to a Veteran who has a serious 
employment handicap resulting in substantial part from a service-
connected disability, and it has been determined that the 
achievement of a vocational goal is not currently feasible.  See 
38 U.S.C.A. § 3120(b).

The purpose of independent living services is to assist eligible 
veterans whose ability to function independently in family, 
community, or employment, is so limited by the severity of 
disability (service and nonservice-connected) that vocational or 
rehabilitation services need to be appreciably more extensive 
than for less disabled veterans.  See 38 C.F.R. § 21.160(a).

The term 'independence in daily living' means the ability of a 
veteran, without the services of others or with a reduced level 
of the services of others to live and function within the 
Veteran's family or community.  38 C.F.R. § 21.160(b). 
Independent living services may be furnished: (1) as part of a 
program to achieve rehabilitation to the point of employability; 
(2) as part of an extended evaluation to determine the current 
reasonable feasibility of achieving a vocational goal; (3) 
incidental to a program of employment services; or (4) as a 
program of rehabilitation services for eligible veterans for whom 
achievement of a vocational goal is not currently reasonably 
feasible.  This program of rehabilitation services may be 
furnished to help the Veteran: (i) function more independently in 
the family and community without the assistance of others or a 
reduced level of the assistance of others; (ii) become reasonably 
feasible for a vocational rehabilitation program; or (iii) become 
reasonably feasible for extended evaluation.  See 38 C.F.R. § 
21.160(c).

The services which may be authorized as part of an Individual 
Independent Living Program (IILP) include: (1) any appropriate 
service which may be authorized for a vocational rehabilitation 
program as that term is defined in § 21.35(i) except for a course 
of educational training as described in § 21.120; and (2) 
independent living services offered by approved independent 
living centers and programs which are determined to be necessary 
to carry out the Veteran's plan including: (i) evaluation of 
independent living potential; (ii) training in independent living 
skills; (iii) attendant care; (iv) health maintenance programs; 
an (v) identifying appropriate housing accommodations.  See 38 
C.F.R. § 21.160(d).

A program of independent living services and assistance is 
approved when: (1) the VA determines that achievement of a 
vocational goal is not currently reasonably feasible; (2) the VA 
determines that the veteran's independence in daily living can be 
improved, and the gains made can reasonably be expected to 
continue following completion of the program; (3) all steps 
required by §§ 21.90 and 21.92 of this part for the development 
and preparation of an Individual Independent Living Program, have 
been completed; and (4) the VR&E Officer concurs in the program.  
See 38 C.F.R. § 21.162(a).  The vocational rehabilitation 
regulations were recently amended; however, these amendments do 
not affect this decision.  See 75 FR 3163-01, 2010 WL 171899 
(F.R. Jan. 20, 2010).

The Veteran is currently service-connected for: posttraumatic 
stress disorder (PTSD), rated at 50 percent; residuals of shell 
fragment wound right thigh and buttocks, rated at 40 percent; 
residuals of shell fragment wound right arm and hand, rated at 30 
percent; residuals of shell fragment wound right shoulder, rated 
at 20 percent; residuals of shell fragment wound right leg, rated 
at 10 percent; residuals of shell fragment wound left leg, rated 
at 10 percent; and tinnitus, rated at 10 percent; with a combined 
rating of 90 percent.  The Veteran has a total disability rating 
for individual unemployability. 

The Veteran requests a high quality metal detector to use as a 
hobby to help him focus on something other than his disabilities, 
to get him outside and provide physical exercise.  

In an October 2008 VR&E counseling appointment, the 
rehabilitation counselor determined that achievement of a 
vocational goal was not reasonably feasible due to the Veteran's 
service-connected mental and physical disabilities.  He was 
provided with a denial letter for vocational services and his 
appellate rights.  

In December 2008 an independent living assessment identified no 
need for assistance with activities of daily living, or 
instrumental activities of daily living.  It was recommended that 
due to the severity of the Veteran's PTSD issues that being able 
to use a metal detector would help provide him with needed 
physical activity as he was no longer able to do extensive hiking 
and rock climbing.  However it was also noted that due to the 
nature and severity of his PTSD it was questionable whether he 
would agree to any type of follow up required as part of an IL 
plan. 

In a January 2009 letter the Veteran's counselor reported that he 
had treated the Veteran for over nine years and that the Veteran 
had become prone to increased isolation and inactivity; that he 
needed to get out of the house on a regular basis, obtain regular 
exercise, and experience an enjoyable activity.  The counselor 
noted that the Veteran's interest in metal detecting would help 
meet these needs. 

In a February 2009 letter the Veteran's attending primary 
physician opined that the Veteran would benefit from independent 
living services to assist him to become more physically and 
socially active, which would benefit his physical and social well 
being.  He did not identify that a metal detector would be 
beneficial or necessary. 

In a January 2009 administrative decision, the VR&E denied 
entitlement to the independent living services requested by the 
Veteran, noting that a preliminary living assessment revealed 
that he was functioning independently with regard to his 
activities of daily living and the VR&E was unable to identify 
any needs that were not being met.

The question before the Board is not whether the Veteran's life 
would be enhanced if he received a metal detector, but is whether 
the VA may provide him with one under the law.

The December 2008 preliminary independent living needs assessment 
reflects that, although rated at 100 percent, the Veteran is 
independent in all activities of daily living including eating, 
dressing, bathing, ambulating independently, taking his 
medication, and using a computer.  He is also capable of driving 
and handling his own finances.  The Veteran was noted to have 
difficulty shopping and doing errands and that he did not 
participate in any recreational or social activities, noting that 
he no longer does volunteer work.  He is married and has several 
friends he sees once a month but maintains no other social 
contact.  The Veteran reported no longer being able to go hiking 
and rock climbing due to his back injury in 2003 and that he has 
no other interests and lacks direction.  However later in the 
report the Veteran reported that he can now hike 1.5 miles.  The 
Veteran requested a metal detector so that he could have a hobby 
which would give him something to do to help him focus on 
something other than his disabilities. 

Under 38 C.F.R. § 38 C.F.R. § 21.160(c)(4)(i), independent living 
services may be furnished for the purpose of helping a veteran to 
function more independently in the family or community without 
the assistance of others or a reduced level of assistance of 
others.

Based on the evidence of record, the Board finds that the 
requested metal detector is not required to allow the Veteran to 
achieve independent living.  While VA has wide discretion in the 
types of equipment and services to be approved, in making a 
determination for approving such  the services provided must be 
vital to achieving the independent living goal, not merely 
desirable or helpful.  See VAOPGCPREC 6- 2001.

The metal detector, although desirable, is not shown to be vital.

Based upon the preliminary independent living needs assessment, 
despite the Veteran's mental and physical disabilities, he is 
capable of performing self-care skills and activities of daily 
living independently.  Moreover, he can leave his home 
independently, when needed or when desired.  The Veteran has not 
disputed this.

Rather, he and his treating counselor assert that his quality of 
life would be enriched if he was able to have a metal detecting 
hobby.  Although this additional outlet could be beneficial to 
the Veteran, there is nothing in the record that indicates that a 
metal detector is necessary or vital.  No healthcare professional 
has suggested that the Veteran needs a metal detector to 
function.  

The Board recognizes the severity of the Veteran's disabilities 
which were incurred as a result of his military service.  
However, as the record demonstrates that a metal detector is 
desirable as opposed to necessary, the Board must find that it is 
not vital to achieving the goals of an IILP.  


ORDER

Entitlement to a metal detector for vocational rehabilitation 
purposes pursuant to the provisions of Title 38, United States 
Code, Chapter 31, independent living program is denied.




____________________________________________
RONALD W. SCHOLZ 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


